Title: From Thomas Jefferson to Jean Baptiste Petry, 21 August 1788
From: Jefferson, Thomas
To: Petry, Jean Baptiste


          
            
              Sir
            
            Paris Aug. 21. 1788.
          
          The count de Cambrai, who resides in the country, having desired his Agent in Paris to put the inclosed papers into my hand with a request that I would forward them to you by any occasion which should occur, I have now the honor to put them under your cover. You will perceive that they are powers of Attorney relative to a claim he has against the state of S. Carolina, to which you have been so good heretofore as to pay attention for him. I obey his commands with the more pleasure, as they give me an occasion of assuring you of the sentiments of esteem & respect with which I have the honor to be Sir your most obedient & most humble servt.,
          
            Th: Jefferson
          
        